Case 7:18-cv-00113 Document 67-3 Filed on 07/29/19 in TXSD Page 1 of 12



               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                        McALLEN DIVISION

  LETICIA GARZA GALVAN,    }
  ET AL                    }
                           }
  VS.                      }               Case No. 7:18-cv-113
                           }
  DAVID WHITLEY, in his    }
  Official Capacity as     }
  Texas Secretary of State,}
  et al                    }




       ************************************************

                         ORAL DEPOSITION OF

                         FEDERICO FLORES, JR.

                            MAY 13, 2019

       ************************************************




           ORAL DEPOSITION OF FEDERICO FLORES, JR., produced

  as a witness at the instance of the Defendant David

  Whitley, and duly sworn, was taken in the above-styled

  and numbered cause on the 13th day of May, 2019, from

  2:09 p.m. to 3:24 p.m., before Tracie L. Carbajal, CSR

  in and for the State of Texas, reported by machine

  shorthand, at the residence of Federico Flores, Jr.,

  located at 255 East Palmas Street, La Grulla, Texas,

  pursuant to the Federal Rules of Civil Procedure and the

  provisions attached hereto.


                               Exhibit 2
                               Plfs MSJ
                 Case 7:18-cv-00113 Document 67-3 Filed on 07/29/19 in TXSD Page 2 of 12

                                                               2                                                                 4
 1            APPEARANCES
                                                                    1          (Per agreement of all counsel, Federal Rule
 2 FOR THE PLAINTIFFS:
 3  Jerad Wayne Najvar                                              2 30(b)(5) Read-On was waived.)
    Austin Whatley                                                  3          (Exhibit No. 1 marked.)
 4  NAJVAR LAW FIRM, PLLC
                                                                    4               FEDERICO FLORES, JR.,
    2180 North Loop West, Suite 255
 5  Houston, Texas 77018                                            5 having been first duly sworn, testified through a
    Telephone: (281) 404-4696                                       6 duly-sworn interpreter, as follows:
 6  E-mail: (unknown)
                                                                    7                EXAMINATION
 7
   FOR THE DEFENDANT DAVID WHITLEY:                                 8 BY MR. ABRAMS:
 8                                                                  9    Q. My name is Michael Abrams, and I represent
    Michael R. Abrams
 9  OFFICE OF THE ATTORNEY GENERAL - 019
                                                                   10 Defendant David Whitley in this case. Could you please
    Post Office Box 12548, Capitol Station                         11 state your name for the record?
10  Austin, Texas 78711                                            12    A. Federico Flores, Jr.
    Telephone: (512)463-2120
11  E-Mail: Michael.Abrams@oag.texas.gov                           13    Q. Mr. Flores, how old are you?
12                                                                 14    A. Seventy-nine.
   ALSO PRESENT:
                                                                   15    Q. Mr. Flores, have you ever been deposed before?
13
    Nelson Troncoso, Interpreter                                   16    A. Just once -- one time. My boy was going to
14                                                                 17 receive a settlement regarding insurance, and they put
15
                                                                   18 me under oath, and they were going to ask me questions.
16
17                                                                 19    Q. About how long ago was that?
18                                                                 20    A. It’s been a long time already.
19
20
                                                                   21    Q. So because of that, I just want to go through a
21                                                                 22 couple of the ground rules of how depositions work so
22                                                                 23 that this goes smoothly, especially with a translator
23
24
                                                                   24 here?
25                                                                 25    A. (Witness nods head up and down.)
                                                               3                                                                 5
 1             INDEX                                                1    Q. Okay. Please give a verbal answer and don’t just
 2 Appearances ................................... 2
                                                                    2 shake your head or say "uh-huh" or "huh-uh" just so that
 3 FEDERICO FLORES, JR.
 4   Examination by Mr. Abrams .................. 4                 3 the court reporter has a clean record.
     Examination by Mr. Najvar .................. 20                4    A. Okay.
 5   Examination by Mr. Abrams .................. 26                5    Q. Please let me finish my question before you start
 6 Reporter’s Certificate ........................ 27
                                                                    6 answering, and I will do the same of letting you finish
 7
                 EXHIBITS                                           7 your answer before I start my next question. If one of
 8                                                                  8 my questions isn’t clear, please just ask me to rephrase
   NO. DESCRIPTION                                    PAGE          9 it, and I’ll try to find a better way to say it. And
 9
                                                                   10 you understand that you are under oath today, and it
   1   Notice of Deposition                          4
10
                                                                   11 would be the same oath as if you were in court?
   2   Application for Ballot by Mail                 10           12    A. Yes.
11                                                                 13    Q. And, also, this isn’t a marathon, so if you need
   3   Notice of Rejected Ballot                      11
                                                                   14 to take a break, I understand. We’re not in a rush, so
12
13
                                                                   15 just let me know and we’ll get to a good breaking point
14                                                                 16 and then we can take a break.
15                                                                 17    A. Okay. Fine.
16                                                                 18    Q. Is there any reason you wouldn’t be able to
17
                                                                   19 understand my questions today and give full and honest
18
19                                                                 20 answers?
20                                                                 21    A. Well, no. I mean sometimes I do understand what
21                                                                 22 you’re saying, but I cannot talk too much or express
22
                                                                   23 myself much in English, but if we’re going to have the
23
24                                                                 24 translator here, then I will be answering.
25                                                                 25    Q. And you understand that we’ll be using the

                                                 Integrity Legal Support Solutions
                                                              Exhibit 2
                                                      www.integrity-texas.com
                                                              Plfs MSJ
         Case 7:18-cv-00113 Document 67-3 Filed on 07/29/19 inFlores,
                                                 Federico      TXSD Page
                                                                      Jr.3 -
                                                                           of 12
                                                                              5/13/2019
                                                              6                                                                8
 1 translator for all of your answers so that everything           1   elections.
 2 you say should be in Spanish and everything I say will          2       Q. For how long, approximately, do you know -- let
 3 be in English?                                                  3   me start that over. For how long, about, have you been
 4    A. Okay. Yes.                                                4   voting in Starr County?
 5    Q. This is -- even though I speak a little bit of            5       A. Well, I’ve been voting for a long time. I can
 6 Spanish myself, but I’m not good enough to ask the              6   say that maybe I’ve been voting since I’ve lived here.
 7 questions to you in Spanish.                                    7   I voted when I was single and after being married.
 8       Mr. Flores, what did you do to prepare for                8       Q. Would it be fair to say you’ve been voting for
 9 today’s deposition?                                             9   more than ten years?
10    A. Well, nothing. I haven’t done anything. Just             10       A. More than that, yes.
11 waiting.                                                       11       Q. Maybe more than 20?
12    Q. Did you review any documents?                            12       A. Yes. I’m almost 100 years old. I’m going to be
13    A. No.                                                      13   80.
14    Q. Okay. Mr. Flores, I just want to go through a            14       Q. Uh-huh. Mr. Flores, I don’t want to ask you
15 little bit of background about your life, and then we          15   anything that involved a specific conversation with your
16 can kind of get to the specific issues in this case.           16   attorney, but I do just want to understand how you came
17 Mr. Flores, how long have you lived in La Grulla?              17   to know about this lawsuit. Could you just tell me a
18    A. Well, we can say all of my life; since I was a           18   little bit about how you came to be aware of this
19 little boy. I mean, we used to live with an aunt. We           19   litigation?
20 didn’t have a house, but then I got married, so I’ve           20       A. Well, Amalia is the one that brought me that
21 always lived here.                                             21   paper so I could vote, but then I had the stroke so I
22    Q. So you’ve lived here, is it fair to say, most of         22   couldn’t sign the way I used to, so that’s why they
23 your adult life?                                               23   thought that this is not my signature. That led to all
24    A. Yes.                                                     24   of this. That’s why we’re here. As a matter of fact, I
25    Q. And are you currently employed?                          25   have numbness in my hands. Right now I can move them a
                                                              7                                                                9
 1    A. No.                                                       1 little bit, but I can’t sign like I used to before.
 2    Q. Okay. What was your career or occupation?                 2    Q. You mentioned Amalia. What is Amalia’s last
 3    A. Well, I worked out in the fields, but I also had          3 name?
 4 this career or profession in TV and radio repairs. I            4    A. Her last is Gonzalez through her husband’s last
 5 did that work in Rio Grande City.                               5 name.
 6    Q. And you mentioned that you were married?                  6    Q. And is she a friend?
 7    A. Well, I haven’t mentioned it, but, yeah, I was            7    A. Well, concuna. It means that I married her
 8 married, but she passed away. My wife passed away.              8 husband’s sister.
 9    Q. And do you have any children?                             9           THE INTERPRETER: There’s no direct
10    A. Yes.                                                     10 translation for that word, concuna. I’ve looked it up,
11    Q. How many?                                                11 but that’s what it means.
12    A. Well, now there are five. It used to be six.             12 BY MR. ABRAMS:
13    Q. Do any of them live in La Grulla?                        13    Q. I want to -- you said a lot of information there,
14    A. Well, all of them live outside the state. Only           14 so I want to kind of unpack some of that. Which
15 one of them -- one of my daughters, who’s a teacher,           15 election were you referring to there?
16 lives on the other side of Expressway 83 in La Victoria.       16    A. Well, I didn’t pay attention. I mean, I’ve
17    Q. Mr. Flores, do you recall when you first                 17 always voted. I vote here from the house all the time.
18 registered to vote?                                            18 They always bring me that form, but I don’t remember
19    A. No.                                                      19 which that one was.
20    Q. Are you currently registered to vote?                    20    Q. So when you say you vote by the house in the
21    A. Yes.                                                     21 home, do you mean that you vote by mail?
22    Q. What was the last election that you recall voting        22    A. Either that or that person that brings me the
23 in?                                                            23 form that picks it up for me, and that person takes it.
24    A. Well, exactly, I don’t know which ones. I mean,          24    Q. But it’s still a mail ballot, correct?
25 I don’t want to lie, and we haven’t had any recent             25    A. Yes.

                                  Integrity Legal Support Solutions
                                               Exhibit 2
                                       www.integrity-texas.com
                                               Plfs MSJ
             Case 7:18-cv-00113 Document 67-3 Filed on 07/29/19 in TXSD Page 4 of 12

                                                              10                                                                12
 1    Q. How long have you been voting by mail?                     1    Q. And in the fourth box, where it asks for your
 2    A. Well, I mean, I’ve done it for a long time. It’s           2 date of birth, is that your birth date, October 3rd,
 3 been several times, but I don’t remember exactly a               3 1939?
 4 number. Right now, with the condition that I have in my          4    A. Yes; yes.
 5 legs, sometimes I get lazy so they just bring me the             5    Q. Okay. And it says -- in box five, you checked
 6 form here to the house because I have to -- if not, I            6 that the reason for voting by mail is that you are 65
 7 have to be with the walker.                                      7 years or older, correct?
 8    Q. Do you know about how many times, if any, your             8    A. Well, yes. I mean, I’m older, but for sure, yes.
 9 ballot has been rejected when you voted by mail?                 9    Q. And let’s skip to box ten. And it says --
10    A. No. Just this time, and that was because I got            10 there’s a signature line that says, "I certify that the
11 the stroke and I couldn’t sign the way I used to sign           11 information given in this application is true, and I
12 before on previous occasions.                                   12 understand that giving false information in this
13    Q. And when you say "this time," do you know if that         13 application is a crime," and then there’s your -- it
14 would be the March 2018 Democratic Primary?                     14 looks like someone has signed it, correct?
15    A. Well, it was my last vote, my last participation          15    A. Yes, this is my signature right here.
16 because, then, we had all of this issue, and that’s when        16    Q. And it’s dated, as well, correct?
17 they saw that my signature was not the same. It wasn’t          17    A. Well, 12-28-17.
18 familiar. It was not the same as my previous                    18    Q. Okay. Did you sign this application?
19 signatures, and that’s because I had the stroke and I           19    A. Yes, and that’s when I had my issue with my
20 had a condition in my hands.                                    20 hands, and it may look a little bit different. I mean,
21           (Exhibit No. 2 marked.)                               21 there’s not really too much difference, just a little
22 BY MR. ABRAMS:                                                  22 bit off.
23    Q. I would like to show you what we’ll mark as               23    Q. The medical issues you were having with your
24 Exhibit 2. Just take a moment and look it over, please.         24 hand, how long has that been going on?
25    A. Is this the one where I voted, because I see my           25    A. Well, first -- ever since I had the first
                                                              11                                                                13
 1 signature here?                                                  1 stroke -- the first stroke. I don’t have an exact date.
 2    Q. Well, let me ask you, can you please look at it            2 I didn’t really pay attention to that, but ever since I
 3 and see if you recognize what -- this is a copy of a             3 had that, I’ve had problems with my hands, my knees, and
 4 document, but could you see if you recognize what this           4 now I need to depend on the walker. I didn’t use to
 5 document is?                                                     5 depend on the walker before.
 6    A. Yes; yes. I mean, my signature is right there.             6    Q. Was your first stroke before 2017?
 7 I would have signed it. I must have signed it. It’s              7    A. I believe so. It’s been a long time already
 8 fine. It’s my signature.                                         8 because I’m just here at the house. This is where I
 9           (Exhibit No. 3 marked.)                                9 spend -- this is my space. I mean, I don’t really --
10 BY MR. ABRAMS:                                                  10 unless I have to go to a doctor. I have to wait for
11    Q. Mr. Flores, is the first page of this document            11 somebody -- a ride, and somebody assists me because the
12 your Application to Vote by Ballot -- Ballot by Mail in         12 tall (sic) is somewhat high, and I’ve already fallen
13 the -- in the Democratic Primary Election?                      13 several times, so somebody has to help me.
14    A. Well, I think so, because I used to get them by           14    Q. In box 11 on this document, you list a witness of
15 mail, and then that person brought me the other form,           15 Andres Jesus De Leon; is that correct?
16 and I told him that I already had it. Then I filled it          16    A. Well, I did not list him.
17 out, and we put it back in the mail.                            17    Q. Okay. Was Mr. De Leon in the room or next to you
18    Q. Okay. So if you look at -- let’s just go through          18 when you were signing your application?
19 the application. If you look at the first box, is that          19    A. No. I signed here in the house.
20 your name there, Federico Flores, Jr.?                          20    Q. So just to clarify, Mr. De Leon did not sign your
21    A. Yes; yes.                                                 21 application?
22    Q. And the second box, where it lists -- asks for            22    A. Not when I signed, no, I mean, because I signed
23 your residence, is that your residence, 255 East Palmas         23 here. This is my signature right here, but over here, I
24 Street?                                                         24 mean, I don’t know.
25    A. Yes; yes.                                                 25    Q. If you could turn to the second page.

                                       Integrity Legal Support Solutions
                                                    Exhibit 2
                                            www.integrity-texas.com
                                                    Plfs MSJ
         Case 7:18-cv-00113 Document 67-3 Filed on 07/29/19 inFlores,
                                                 Federico      TXSD Page
                                                                      Jr.5 -
                                                                           of 12
                                                                              5/13/2019
                                                              14                                                                 16
 1    A. (Witness complies.)                                        1    Q. Do you let Amalia Gonzalez check your mail?
 2    Q. And I’ll represent to you that this is a document          2    A. No, I don’t. I’m the only one who has the key to
 3 received from your attorney of the -- it’s a printout of         3 my mail.
 4 the carrier envelope that accompanied your application,          4    Q. Okay. So how did Amalia Gonzalez receive the
 5 the ballot -- that accompanied the ballot. I apologize.          5 Notice of Rejected Ballot?
 6 Do you recognize your signature on this document?                6    A. Well, because, like I said, she likes to be
 7    A. Yes.                                                       7 involved in elections and taking people -- take people
 8    Q. Do you know if you signed this document, the               8 to vote from here and there, and -- if people don’t have
 9 carrier envelope?                                                9 a car, they’ll bring them back, or they’ll bring you the
10    A. Yes.                                                      10 ballot, the form so you can fill it out and -- but
11    Q. And this was for the Primary Election, right?             11 she’s -- then she’s the one that said that the signature
12    A. Uh-huh.                                                   12 was rejected. I told her, "Well, yeah it may be
13    Q. Is that a yes?                                            13 different because of the numbness to my hands."
14    A. Yes.                                                      14    Q. Does -- do you know whether Ms. Gonzalez works
15    Q. Mr. Flores, how were you notified that your               15 for Starr County?
16 ballot in the March 2018 Democratic Primary was being           16    A. No; no. I don’t think so, no.
17 rejected?                                                       17    Q. What does Ms. Gonzalez do; do you know?
18    A. Well, this person, Amalia, she brought me this            18           THE INTERPRETER: Let me clarify one thing.
19 and said that it had been rejected because of my                19    A. No. She’s -- I think she’s already receiving her
20 signature. Not only mine. Several forms -- ballots had          20 retirement benefits -- payments, and she just spends her
21 been rejected, and, I mean, that they were going to look        21 time going to the daycare centers for adults.
22 into this and check. I mean, I agree because, I mean, I         22    Q. Mr. Flores, after you learned that your ballot
23 wasn’t signing the same way due to the condition on my          23 was rejected, did you do anything in response to that?
24 hands.                                                          24    A. No, because I never received anything back. For
25    Q. So would you say that there’s a difference in             25 example, this ballot right here, I just saw it -- I just
                                                              15                                                                 17
 1 your signature between the application and the carrier           1 saw it right now, but I never got anything back saying
 2 envelope?                                                        2 it was rejected. Now, here it does say that it was
 3    A. Well, I mean, for example, here on the F -- the            3 rejected, but I never saw anything.
 4 F, I mean, I try to -- it could be that the F -- I               4    Q. But you knew that your ballot was rejected
 5 slipped there, but, I mean, I try to sign the same way           5 because Amalia Gonzalez told you, correct?
 6 all the time, but I know that’s my handwriting.                  6    A. Well, they said the issue was the signature, that
 7    Q. I want to show you what we’ll mark as Exhibit 3,           7 it was different, that they were going to check that.
 8 and this is a Notice of Rejected Ballot that states that         8 And I told them, "Well, yeah, it could be because, I
 9 your ballot in the Primary has been rejected; is that            9 mean -- because of the issue with my hands." I mean,
10 correct? Do you recognize this document as saying that?         10 I’m not saying that I have pretty handwriting.
11    A. Yes; yes.                                                 11 Sometimes I struggle with the letters.
12    Q. Do you recall receiving this document?                    12    Q. So -- and I just want to make sure I understand.
13    A. Well, the lady that brings me the form to cast my         13 Once you learned that your ballot had been rejected, did
14 vote, she lives right here. She’s the one that told me          14 you talk to anyone in Starr County about the issue that
15 that my signature was not the same, that they were going        15 your ballot was rejected?
16 to reject it. Not only mine. Several were rejected,             16    A. No. I don’t leave the house. I’m just here.
17 and I told her, "Well, it could be because I didn’t -- I        17    Q. Did you speak with anyone on the Early Voting
18 couldn’t sign the same way because of numbness in my            18 Ballot Board?
19 hands."                                                         19    A. No.
20    Q. Was -- is that -- is that person Amalia Gonzalez?         20    Q. Did you talk with anyone in John Rodriguez’
21    A. Yes. She likes -- I mean, she likes politics.             21 office in Starr County?
22 She’s involved in politics, and she -- I mean, if she           22    A. No.
23 supports -- she’s the kind of a person if she supports a        23    Q. And just to go back to something, do you ever
24 candidate, then they’ll come and they’ll take you to            24 recall receiving Exhibit 3, the Notice of Rejected
25 vote and bring you back.                                        25 Ballot?

                                   Integrity Legal Support Solutions
                                                Exhibit 2
                                        www.integrity-texas.com
                                                Plfs MSJ
              Case 7:18-cv-00113 Document 67-3 Filed on 07/29/19 in TXSD Page 6 of 12

                                                              18                                                                 20
 1    A. No; no. I have not received it, no.                        1          (Recess from 2:53 p.m. to 2:59 p.m.)
 2    Q. But you did learn that your ballot had been                2 BY MR. ABRAMS:
 3 rejected?                                                        3    Q. Just a few quick clarification questions. You
 4    A. Well, we were just told that it was going to come          4 were registered to vote at the time of the March 2018
 5 back because the signature was not the same like I used          5 Primary, correct?
 6 to sign before, but I’m barely looking at it right now.          6    A. Yes.
 7    Q. And when you say, "We were told," who told you?            7    Q. After you learned that your ballot was rejected,
 8    A. Amalia was the one that came and told me that              8 did you attempt to speak with an attorney about the fact
 9 they did not accept my signature, and I told her it              9 that your ballot was rejected?
10 could be -- it could be a little bit different because          10    A. No; no.
11 ever since I had the stroke, I don’t write the same. I          11    Q. Hold on one second.
12 mean, it’s been a long time already, and I still have           12          MR. ABRAMS: Will pass the witness.
13 numbness in my hands. I used to drop everything out of          13                 EXAMINATION
14 my hands. At least now I can grab something or if --            14 BY MR. NAJVAR:
15 pay more attention. That way, I can -- I won’t drop the         15    Q. Okay. Mr. Flores, I’m just going to have a few
16 fork or the spoon or anything.                                  16 quick questions of my own. You -- you said earlier that
17    Q. And have you voted in any elections since your            17 if there’s a candidate that you like in another election
18 ballot was rejected?                                            18 in the future, that you would like to vote; is that
19    A. No; no.                                                   19 correct?
20    Q. Do you intend to vote in future elections?                20    A. Yes.
21    A. Well, I mean, I do have my registration card, my          21    Q. Will you vote by mail again?
22 ID where I can show it and present it, and I can vote.          22    A. Well, I’m going to try to go in person this time.
23 If I like that candidate, then I’ll vote. If not, they          23 This way, I avoid more issues like this, more problems.
24 don’t let me vote, then that’s okay, but, I mean, I have        24 That way they accept -- they accept me. Then I’ll be
25 the right to vote. I’m a U.S. citizen. I’ve never been          25 taking my card to vote.
                                                              19                                                                 21
 1 rejected for that, not been allowed to vote. I’ve                1    Q. Okay. Well, if -- is that more difficult for you
 2 always voted. I’ve always shown my ID.                           2 to go in person?
 3    Q. Let me just try to ask that again just to                  3    A. Well, yes, I mean, but I’ll make an exception. I
 4 clarify. In the future, if there’s another election in           4 mean, they -- they’ll come and pick me up by car and
 5 Starr County, would you like to -- do you intend to              5 take me to the voting ballots, and I’ll vote there.
 6 participate in a future election if there’s one in Starr         6 Then they’ll bring me back. That’s the way they do it
 7 County?                                                          7 when they take me to the doctor. They pick me up; they
 8    A. Yes. I’ll just show them my registration card,             8 assist me.
 9 and, I mean, if they take it, that’s fine. If not --             9    Q. Well, let me ask you this, Mr. Flores. If there
10 and if not, then, I mean, I will ask them, "Why? How            10 were a better process for voting by mail where you could
11 come you’re not letting me vote," if they reject me. I          11 confirm that it was your ballot, would you -- would you
12 mean, they should let me vote. If not, I’ll just go             12 still like to vote by mail?
13 back to Mexico like La India Maria.                             13          MR. ABRAMS: Objection; form. You can still
14    Q. Have you had any communications with the Texas            14 answer.
15 Secretary of State’s Office?                                    15    A. Well, no, because, I mean -- I mean, even if it’s
16    A. No.                                                       16 better, and if I vote again, and then I’m going to have
17    Q. Have you had any communications with the Early            17 this problem again, this issue, so I’ll just go in
18 Voting Ballot Board?                                            18 person to the voting ballots over there. I’ll just have
19    A. No.                                                       19 one of my sons take me and bring me back.
20    Q. This might be a shorter deposition than a lot of          20    Q. Okay. Well, let me ask you this. Do you
21 them. If you wouldn’t mind giving me five or ten                21 think -- did anybody from the elections -- did any
22 minutes to look over my questions and then we’ll                22 election official call you to try to confirm whether
23 probably be done pretty soon.                                   23 that was your signature on the carrier envelope?
24    A. Take your time. That’s fine. No rush.                     24    A. No.
25           MR. ABRAMS: We’ll go off the record.                  25    Q. Do you think that before the election officials

                                       Integrity Legal Support Solutions
                                                    Exhibit 2
                                            www.integrity-texas.com
                                                    Plfs MSJ
         Case 7:18-cv-00113 Document 67-3 Filed on 07/29/19 inFlores,
                                                 Federico      TXSD Page
                                                                      Jr.7 -
                                                                           of 12
                                                                              5/13/2019
                                                              22                                                                 24
 1 can reject your ballot by comparing the signatures if            1    Q. Do you feel, Mr. Flores, like you have done
 2 they think there’s a difference, would you -- would you          2 something wrong?
 3 like for them to call you to confirm that you voted?             3    A. Well, no. I don’t think so, no, because, I mean,
 4    A. Well, I say that they should have called to                4 I say that’s my signature. It’s almost the same. Maybe
 5 confirm, and that way I could have a chance to tell              5 there’s a slight difference in one of the letters, but I
 6 them. I mean, I don’t see no difference here, and I              6 would say it’s the same.
 7 was -- I already had my -- the condition on my hands.            7    Q. Okay. So what if one day in the future it’s
 8    Q. Is it possible that at some point your health              8 harder for you to walk or for whatever reason it’s
 9 could be such that it would -- it would be impossible            9 impossible for you to go to vote in person, will you
10 for you to go vote in person?                                   10 just not vote at all at that time?
11    A. Well, that could be, I mean, because, I mean, if          11          MR. ABRAMS: Objection; form.
12 I already had a stroke, I could get another one again.          12    A. Well, no. I mean, I have to find a way. I mean,
13 I have heart problems. I think they want to insert one          13 I have my -- to participate in voting. I have my sons.
14 of those little machines here in my heart, but they             14 I will just tell one of them to take me, and they’ll
15 haven’t approved it. If not, then I won’t vote anymore.         15 help me get off the car over there. I have gone voting
16 I mean, I don’t think I have much -- too long to live           16 before to the school, to that small house that’s there,
17 anyway.                                                         17 but I’m not going to trust anyone again.
18    Q. Well, let me -- Mr. Flores, so -- I’m going to            18    Q. Okay. Just let me have a moment with my notes
19 ask you a hypothetical question, as if you could talk to        19 now.
20 the judge right now, okay? If the judge were sitting            20          (Recess from 3:13 p.m. to 3:18 p.m.)
21 here at the table right now, the judge in McAllen, and          21 BY MR. NAJVAR:
22 he could tell you, "Mr. Flores, I’m going to change the         22    Q. Okay. Mr. Flores, so if there were an election
23 law so that the election officials have to call you to          23 in the future and none of your family and nobody else
24 ask you if you really signed your ballot before they            24 could take you to vote in person, would you like to
25 throw it in the trash," would that give you more                25 have -- would you consider -- would you vote by mail at
                                                              23                                                                 25
 1 confidence in voting by mail in the future?                      1   that time?
 2          MR. ABRAMS: Objection; form.                            2            MR. ABRAMS: Objection; form.
 3    A. Well, honestly, no, because, I mean, I think this          3     A. Well, yes, I mean, as long as that person is -- I
 4 is too much. I mean, I don’t see that much difference            4   mean, you trust that person who’s going to take you; you
 5 in my signature. I wish I had other paperwork where I            5   know that person. Sometimes you don’t know who comes to
 6 had my signature that I could show you, and you could            6   get you or who’s going to bring you back.
 7 see -- would be able to see that there’s not much                7     Q. Well, I’m asking you if there’s nobody to take
 8 difference in the way I sign.                                    8   you to vote in person and -- would you like to vote by
 9    Q. Okay. So I want to make sure I understand                  9   mail in that instance?
10 because earlier you said that you’ve -- in recent               10     A. Well, no, I wouldn’t like to vote like that
11 elections, you have voted by mail; is that true?                11   again. I mean, there’s no reason why I wouldn’t be able
12    A. Well, yes, because, I mean, it’s not that I’m             12   to go and vote like that. It’s not that far, just to
13 lazy, but because of the condition with my legs, I              13 that small house that’s there, unless you’re ill, but
14 wanted to take advantage that I could vote this way and         14 I’m fine -- if I’m fine, I can go in the car. Maybe
15 avoid going in person. But I know now that next time I          15 I’ll buy a hamburger on the way back.
16 will just tell one of my sons to take me and help me            16   Q. Okay. Mr. Flores, I see that you use a walker
17 through the voting process, help me there and then avoid        17 here in the house when you move around. How long have
18 all of these problems.                                          18 you used the walker?
19    Q. Okay. And when you say "all of these problems,"           19   A. Well, it’s been a while already. I mean, I have
20 what do you mean?                                               20 two of them. The other one doesn’t have any wheels, but
21    A. Well, I mean, all of this right here, I mean,             21 I need it because I may fall down. I’ve used it since I
22 these problems. That’s what we’re here for because of           22 was left with this condition, and I’m afraid to fall
23 that signature. If it wasn’t for that, I mean, there            23 down, and they’re things that I need to ambulate
24 wouldn’t be any problem. We would have resolved it              24 because, also, the house is somewhat elevated.
25 already.                                                        25   Q. Okay. And I think this is my last question, or


                                   Integrity Legal Support Solutions
                                                Exhibit 2
                                        www.integrity-texas.com
                                                Plfs MSJ
               Case 7:18-cv-00113 Document 67-3 Filed on 07/29/19 in TXSD Page 8 of 12

                                                                26                                                                   28
 1 last couple of questions, but you mentioned earlier that           1   action in which this proceeding was taken, and further
 2 you can’t trust somebody. Who were you talking about?              2   that I am not financially or otherwise interested in the
                                                                      3   outcome of the action.
 3      A. No. I meant -- I mean, why do you need someone
                                                                      4        GIVEN UNDER MY HAND AND SEAL OF OFFICE, on this
 4 to come and invite you over to vote? I would just tell             5   the 23rd day of May, 2019.
 5 one of my sons to take me. I don’t -- I don’t need                 6
 6 that, and it’s just to that voting ballot. It’s just               7           __________________________________
 7 small stations or houses. Whoever wants to go vote, you                        TRACIE L. CARBAJAL, Texas CSR 2885
 8 can go vote there.                                                 8           Expiration Date: 12/31/19
                                                                                  Integrity Legal Support Solutions
 9             MR. NAJVAR: Okay. No further questions.
                                                                      9           Firm Registration No. 528
10                   EXAMINATION
                                                                                  3100 W. Slaughter Lane Suite A 101
11 BY MR. ABRAMS:                                                    10           Austin, Texas 78748
12      Q. Just really fast. You mentioned your sons.                             (512)320-8690
13 Where do your sons live?                                          11           (512)320-8692 (fax)
14      A. Well, just one of my daughters. She’s a teacher.          12
                                                                     13
15 She lives on the other side in La Victoria. The rest
                                                                     14
16 live outside the state. One is in California; another
                                                                     15
17 one in Indiana; and the other one in Illinois. They               16
18 only come here in December.                                       17
19             MR. ABRAMS: No further questions.                     18
20             MR. NAJVAR: No further questions.                     19
                                                                     20
21             (Proceedings concluded at 3:24 p.m.)
                                                                     21
22             (According to Federal Rule 30(e)(1),
                                                                     22
23 deponent or party must request to read and sign before            23
24 the deposition is completed. Since this was not done,             24
25 signature is considered waived for this transcript.)              25
                                                                27
 1            IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
 2                  McALLEN DIVISION
 3   LETICIA GARZA GALVAN, }
     ET AL               }
 4                   }
     VS.                } Case No. 7:18-cv-113
 5                   }
     DAVID WHITLEY, in his }
 6   Official Capacity as }
     Texas Secretary of State,}
 7   et al             }
 8              REPORTER’S CERTIFICATION
 9   THE STATE OF TEXAS:
     COUNTY OF HIDALGO:
10
11        I, Tracie L. Carbajal, a Certified Shorthand
12   Reporter in and for the State of Texas, hereby certify
13   to the following:
14        That the witness, FEDERICO FLORES, JR., was duly
15   sworn by the officer and that the transcript of the oral
16   deposition is a true record of the testimony given by
17   the witness;
18        That the original deposition was delivered to
19   Michael R. Abrams;
20        That the amount of time used by each party at the
21   deposition is as follows:
22        Jerad Wayne Najvar - 0 hours, 18 minutes
23        Michael R. Abrams - 0 hours, 46 minutes
24        I further certify that I am neither counsel for,
25   related to, nor employed by any of the parties in the


                                           Integrity Legal Support Solutions
                                                        Exhibit 2
                                                www.integrity-texas.com
                                                        Plfs MSJ
    Case 7:18-cv-00113 Document 67-3 Filed on 07/29/19 in TXSD Page 9 of 12




                                              UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF TEXAS
                                                   MCALLEN DIVISION

  LETICIA GARZA GALVAN et al.,                               §
    Plaintiffs^                                              §
                                                             §
  v.                                                         §

  DAVID WHITLEY, in his official capacity as                            Case No. 7:18-cv-113
  Texas Secretary of State, et al.                           §
     Defendants.                                             §


                       Defendant’s Amended Notice of Intention to Take the
                             Oral Deposition of Federico Flores, Jr.

TO:        Plaintiffs, by and through their attorney of record, J erad Wayne Najvar, Najvar Law Firm,
           PLLC, 2180 North Loop West, Suite 255, Houston, TX 77018.

           PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure 30, Defendant

David Whitley, in his official capacity as Texas Secretary of State (“Defendant”) will take the oral

deposition of Federico Flores, Jr. on May 13, 2019 beginning at 2:00 p.m., at 255 E. Palmas Street,

La Grulla, Starr County, Texas, 78548. The deposition will continue from day-to-day until the

deposition is complete.

           The deposition will be recorded by an authorized court reporter and officer authorized to

administer oaths.            A Spanish-English translator will also be provided. The answers, and

documents referenced during the deposition may be read and used in evidence on the trial of this

cause in accordance with the Federal Rules of Civil Procedure. A representative of the Deponent

may also be present.




Notice of Deposition ofFederico Flores, Jr.                                                    Page 1




                                                        Exhibit 2
                                                        Plfs MSJ
Case 7:18-cv-00113 Document 67-3 Filed on 07/29/19 in TXSD Page 10 of 12




                                Exhibit 2
                                Plfs MSJ
Case 7:18-cv-00113 Document 67-3 Filed on 07/29/19 in TXSD Page 11 of 12

                                                          14£ LIBALO




                                Exhibit 2
                                Plfs MSJ
 Case 7:18-cv-00113 Document 67-3 Filed on 07/29/19 in TXSD Page 12 of 12
   Case 7:18-cv-00113                          Document 25-6          Filed in TXSD on 11/30/18                  Page 1 of 4
            AW5-42
            Presented by Secretary of Mate
            Sec K7 0431, Texas Election Code
            3/07




                                                NOTICE OF REJECTED BALLOT



            This is to serve as notice that your ballot for the        K
            by' the early voting ballot board and was not counted.                   3              Election was rejected



             am e o f Voter peek v t (             O   1 L? »UÊJi
            VUID Number.JCtSTâ                   LSh.
            Reason for Rejection: (Check As Appropriate)

                                 I)        Certificate on carrier envelope was not properly executed.
                                              _ Vou failed to sign your signature or make your mark.
                                                   The witness failed to indicate on the envelope that you could not
                                                   make a mark.
                                           _____ The assistant or w itness failed to print their name.
                                           ___     The assistant or witness failed to sign their name.
                                                   The residence address of the assistant or witness was not given.

                                2)         It was determined that the signature on the application for ballot by mail and
                                           carrier envelope was not signed by the same person.

                                3)         Application for ballot by mail did not state a legal ground for voting by mail.

            ________            4)         Voter registration records indicated you did not have an effective registration
                                           for this election.

            ________            5)        Address to which ballot was mailed was not outside the county. Voting
                                          early by mail due to expected absence from the county requires balloting
                                          materials be mailed to an address outside the county.

            ________ 6)                   The residence address on the statement of residence is not located in the
                                          political subdivision conducting the election.

                                7)        The mailing address on the application for ballot by mail did not match your
                                          voter registration address nor did the mailing address match any addresses
                                          provided on your statement of residence. Since you did not indicate on your
                                          application for a ballot by mail that you were having your ballot mailed to a
                                          hospital, retirement center, long term care facility, nursing home, jail, or a
                                          relative, your ballot was rejected.

                                8)        The statement of residence was not included in the carrier envelope.

                                9)        \o identification was included with your mail ballot.

            _____      _        10)       Other:




Exhibit 5
Pifs MSJ
                                                               Exhibit 2
                                                               Plfs MSJ
